Citation Nr: 1020450	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  09-49 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
January 1946, and from January 1948 to January 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2009 rating decision of the 
RO in Phoenix, Arizona, which denied entitlement to TDIU.   

The Veteran testified at a February 2010 hearing at the 
Phoenix RO before the undersigned.  A transcript of the 
hearing has been associated with the claims file.

The Board notes that the Veteran submitted a February 2010 
letter from his treating physician after the November 2009 
statement of the case (SOC) was issued.  In a February 2010 
statement, the Veteran waived initial consideration of this 
evidence by the agency of original jurisdiction (AOJ) in 
accordance with 38 C.F.R. § 20.1304(c) (2009) (providing that 
any pertinent evidence accepted directly at the Board must be 
referred to the AOJ for initial review unless this procedural 
right is waived by the appellant).  The Board may proceed 
with appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to a total disability rating 
based on individual unemployability (TDIU).  The Board finds 
that further development is warranted before this claim can 
be properly adjudicated. 

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants in developing a claim for VA 
benefits.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§§ 3.159(c)(4), 3.326(a) (2009).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  For the following 
reasons, the Board finds that an examination is warranted to 
assess the Veteran's occupational impairment due to his 
service-connected posttraumatic stress disorder (PTSD). 

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  See 38 C.F.R. § 4.16(a) 
(2009).  If unemployability is the result of a single 
service-connected disability, that disability must be rated 
at 60 percent or more.  Id.   If it is the result of two or 
more service-connected disabilities, at least one must be 
ratable at 40 percent or more, with the others sufficient to 
bring the combined rating to 70 percent or more.  Id.  

Here, service connection has been established for the 
Veteran's PTSD, which has been rated as 70 percent disabling.  
Accordingly, the Veteran meets the criteria for schedular 
consideration of entitlement to TDIU.  See id.  The Board 
notes that service connection has not been established for 
any other disability. 

The Board finds that the evidence of record indicates that 
the Veteran's PTSD may cause significant occupational 
impairment.  In a VA employment information form, the Veteran 
indicated that he last worked from 1967 to 1972 as a host 
(referred to elsewhere in the record as a maitre d') in a 
hotel restaurant and that his job ended when there was a 
change of ownership of the hotel.  While the Veteran reported 
at the January 2009 VA examination that he had retired from 
his last job, the Veteran stated in an August 2006 statement 
and at the February 2010 Board hearing that he had been laid 
off.  Likewise, the Veteran reported that he had been "fired 
too many times" at the December 2006 VA examination.  A 
January 2006 VA treatment record reflects that the Veteran 
worked as a doorman for two weeks in 2005, but left his job 
when he "started to go down," most likely indicating, based 
on the context of the record, that there had been an increase 
in his symptoms of PTSD and depression.  The Veteran's VA 
treatment records reflect that he was hospitalized on three 
occasions in January 2006, February 2006, and March 2006 for 
increased symptoms related to his PTSD and depression, 
including suicidal ideation.  At the February 2010 Board 
hearing, the Veteran stated that he had not looked for a job 
in the last five years as he did not believe he would be able 
to successfully function in a work environment due to his 
PTSD and the interpersonal difficulties it causes.  In this 
regard, the Veteran testified that he had sometimes been 
physically aggressive with the employees he supervised when 
he worked at the hotel restaurant.  Finally, a February 2010 
letter from the Veteran's treating physician states that the 
Veteran's PTSD symptoms significantly impact his ability to 
function interpersonally and professionally.  

The Veteran was afforded two VA examinations in December 2006 
and January 2009 to evaluate his PTSD.  However, neither 
examination addressed the impact of the Veteran's PTSD on his 
ability to work.  The Board notes that it may not reject a 
TDIU claim without producing evidence, as distinguished from 
mere conjecture, that a veteran can perform work that would 
produce sufficient income to be other than marginal.  Beaty 
v. Brown, 6 Vet. App. 532 (1994).  When a TDIU claim is 
presented, a VA examining physician should generally address 
the extent of functional and industrial impairment from the 
veteran's service-connected disabilities.  See Gary v. Brown, 
7 Vet. App. 229 (1994); Martin (Roy) v. Brown, 4 Vet. App. 
136 (1993).  Therefore, the Board has a duty to supplement 
the record by obtaining an examination that includes an 
opinion on what effect a veteran's service-connected 
disability has on his ability to work.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); Friscia v. 
Brown, 7 Vet. App. 294 (1995).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The agency of original jurisdiction 
(AOJ) should schedule the Veteran for a VA 
examination to determine whether his 
service-connected PTSD, by itself, renders 
him unemployable.

The Veteran's claims folder must be 
available to the examiner for review, 
including a copy of this REMAND.  The 
examiner should assess the effect of the 
Veteran's service-connected PTSD on his 
ability to obtain or maintain 
employment, and should render an opinion 
as to whether his service-connected PTSD 
renders him incapable of carrying on 
employment.  In formulating the opinion, 
the examiner should disregard both the 
age and the nonservice-connected 
disabilities of the Veteran.  The 
examiner must support the opinion with a 
thorough rationale.  

If the examiner is not able to provide an 
opinion without resorting to speculation, 
the examiner must state the reasons why 
such an opinion cannot be rendered.  

2.  Then, the AOJ should readjudicate 
the issue of TDIU on the merits.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of 
the case (SSOC) and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



